Citation Nr: 0831634	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, 
for service connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had recognized service in the Philippine Army 
from November 1941 to September 1942 and from March 1945 to 
May 1946.  He was a prisoner of war (POW) from April 10, 
1942, to September 14, 1942.  The veteran died in March 1993.  
The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 RO decision that granted the 
appellant's claim of service connection for the cause of the 
veteran's death, and assigned an effective date of October 7, 
2004.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government from April 1942 to September 1942.  

2.  The veteran died in March 1993.  The certificate of death 
states that the causes of death were cerebrovascular 
accident, and hemorrhage.  

3.  In March 2006, the RO granted service connection for the 
cause of the veteran's death, and assigned an effective date 
of October 7, 2004.  

4.  The effective date of legislation establishing a 
presumption of service connection for hypertension, 
atherosclerotic heart disease, "and their complications," 
in former prisoners of war is October 7, 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004 
for the award of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to an effective 
date prior to October 7, 2004 for a grant of service 
connection for the cause of the veteran's death.  In her 
substantive appeal, received in February 2007, she argued 
that she filed a claim in November 2000, and that the correct 
effect date should therefore be November 2000.  See also 
appellant's letter, received in November 2006.  

The service department has certified that the veteran was a 
prisoner of war of the Japanese Government from April 10, 
1942, to September 14, 1942.  

The veteran died in March 1993.  The certificate of death 
states that the causes of his death were CVA (cerebrovascular 
accident) and hemorrhage.  

Service connection was in effect for malaria prior to the 
veteran's death.  

In November 2000, the appellant filed an informal claim for 
service connection for the cause of the veteran's death.  In 
a rating decision, dated in February 2002, the RO denied the 
appellant's claim.  The appellant appealed, and in November 
2004 the Board denied the claim.  There was no appeal, and 
the Board's decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  

In December 2005, the appellant filed to reopen her claim.  
In March 2006, the RO granted service connection for the 
cause of the veteran's death, and assigned an effective date 
of October 7, 2004.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2007).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083-60,090 (Oct. 7, 2004).   

When a "provision of law or regulation creates a new basis 
of entitlement to benefits, an applicant's claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation."  Spencer v. Brown, 4 
Vet. App. 283, 289 (1993) (harmonizing the provisions of 
section 5110(g) and the prohibition in section 7104(b) 
against reopening a finally denied claim in the absence of 
new and material evidence).  In such a case, there is no 
attempt to reopen the finally denied claim; rather, a 
different claim is presented for adjudication.  Id.  

In this case, the appellant filed to reopen her claim in 
December 2005.  The RO's March 2006 grant of service 
connection for the cause of the veteran's death was based on 
the changed regulation at 38 C.F.R. § 3.309 that created a 
new basis of entitlement to benefits.  Id.  Specifically, the 
award of benefits was made pursuant to liberalizing 
legislation recognizing a presumption of service connection 
for hypertension in former POW's who met certain criteria.  
Id.  As such, the current effective date of October 7, 2004, 
correctly corresponds to the effective date of this 
liberalizing legislation, in accordance with 38 C.F.R. §§ 
3.114, 3.400(p) (providing that where compensation is awarded 
under a liberalizing law or VA administrative issue, the 
effective date of the award shall not be earlier than the 
effective date of such legislation or regulation).  

The Board further notes that there is no basis upon which to 
award service connection on a direct basis for either 
cerebrovascular accident, or hypertension.  In this regard, 
the veteran's service medical records do not show that he 
received treatment for either cerebrovascular accident, or 
hypertension, during service, or for many years thereafter, 
specifically, until 1989.  

It is important for the appellant to understand that without 
this change in the law, there is no basis for this claim to 
be granted.  As previously stated, the veteran's service 
medical records do not show any relevant treatment.  In 
addition, there is no competent evidence of a nexus between 
the veteran's service and his cause of death.  Rather, the 
RO, very liberally applying the benefit of the doubt rule in 
this case, granted service connection based on the change in 
the law, notwithstanding the fact that the service and post-
service medical record indicates no connection between 
service and the disabilities that caused the veteran's death. 

Finally, the Board notes that it denied the appellant's claim 
on a previous occasion, in a decision dated about a month 
after the enactment of the liberalizing law in issue.  
However, even if the Board were to find that its November 
2004 decision was clear and unmistakable error, see 38 C.F.R. 
§ 3.105 (2007) (an issue that is not before the Board at this 
time), this would still not result in an earlier effective 
date.  There is no basis for a grant of the claim on a direct 
basis, and the earliest possible effective date allowed under 
38 C.F.R. §§ 3.114, 3.400(p) is the effective date of the 
regulation upon which the grant of service connection was 
based (i.e., the change effected at 38 C.F.R. § 3.307(c)), 
which is October 7, 2004.  In summary, the appellant has been 
assigned the earliest possible effective date for service 
connection for the cause of the veteran's death, based on the 
presumption of service connection for hypertension.  
Therefore, the appellant's claim for an earlier effective 
date lacks legal merit and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the claim for 
an earlier effective date for the award of service connection 
for the cause of the veteran's death, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp.2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Duties to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his or her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In March 25, 2006, VA provided the appellant with VCAA notice 
as to her claim.  This notice was provided several days after 
the date of the RO's rating decision that is on appeal (i.e., 
March 22, 2006) (sent under cover letter in July 2006).  
However, the appellant's claim has not been prejudiced, as 
the VCAA is inapplicable.  VA's General Counsel issued an 
opinion which found that, under 38 U.S.C. § 5103(a), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Further, under 38 
U.S.C.A. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  See VAOPGCPREC 5-2004; see also Manning 
v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  

In this case, there is no dispute as to the underlying facts.  
Rather, the appellant's claim is based on her argument that 
her claim for service connection for the cause of the 
veteran's death was filed in November 2000 (which is not in 
dispute).  However, as previously stated, the earliest 
possible effective date under 38 C.F.R. §§ 3.114, 3.400(p) is 
October 7, 2004.  In such a case, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the claim has been denied as a 
matter of law.  Therefore, the VCAA is inapplicable.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007) (the purpose of § 
5103(a) notice is not frustrated and the claimant is not 
prejudiced when the benefit sought cannot be awarded as a 
matter of law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


